COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                        ORDER ON MOTION

Appellate case name:          The Office of the Attorney General of Texas v. Anthony Lewis;
                              Princor Financial Services Corp.; Principal Life Insurance Co.;
                              Energy Transfer Partners GP, L.P.; and M.A.L.

Appellate case number:        01-16-00065-CV

Trial court case number:      2000-08653

Trial court:                  308th District Court of Harris County

        This is an interlocutory appeal from the trial court’s order, signed on January 5, 2016,
granting a temporary injunction in favor of appellee Anthony Lewis in this child support
proceeding. Appellant, The Office of the Attorney General (“OAG”), has filed a motion to stay
the entry of a final judgment pending disposition of this interlocutory appeal, but does not seek a
stay of the trial set for February 23, 2016, or of any other proceeding in the trial court. See TEX.
CIV. PRAC. & REM. CODE ANN. § 51.014(a)(4), (b) (West Supp. 2015) (stating that interlocutory
appeal from granting of temporary injunction does not stay commencement of trial pending
appeal). The OAG’s motion states that while counsel for appellee Lewis has been contacted and
is opposed to this motion, counsel for appellees Princor Financial Services Corp., Principal Life
Insurance Co., and Energy Transfer Partners GP, L.P., are unopposed to this motion, and M.A.L.
has been contacted, but has yet to respond.
        Texas Rule of Appellate Procedure 29.5 prohibits a trial court from making an order that
“interferes with or impairs the jurisdiction of the appellate court or effectiveness of any relief
sought or that may be granted on appeal.” TEX. R. APP. P. 29.5(b). Rule 29.3 allows an
appellate court to make any temporary orders necessary to preserve the parties’ rights until
disposition of the appeal. Id. 29.3. Ten days have passed with no response filed. See id.
10.3(a)(2). Accordingly, we grant the motion to stay and order that the trial court’s entry of a
final judgment is STAYED pending disposition of this appeal or further order of this Court.
       It is so ORDERED.


Judge’s signature: /s/ Laura Carter Higley
                      Acting individually

Date: February 18, 2016